                                                                                             Case 2:19-cv-01908-JAD-NJK Document 52
                                                                                                                                 51 Filed 07/20/20
                                                                                                                                          07/17/20 Page 1 of 3
                                                                                                                                                             4


                                                                                        1   LIPSON NEILSON P.C.
                                                                                            JOSEPH P. GARIN, ESQ.
                                                                                        2   Nevada Bar No. 6653
                                                                                            ANGELA T. NAKAMURA OCHOA
                                                                                        3   Nevada Bar No. 10164
                                                                                            9900 Covington Cross Drive, Suite 120
                                                                                        4   Las Vegas, Nevada 89144
                                                                                            Phone: (702) 382-1500
                                                                                        5   Fax: (702) 382-1512
                                                                                            jgarin@lipsonneilson.com
                                                                                        6   aochoa@lipsonneilson.com
                                                                                            Attorneys for Defendants James Hienton, Esq.,
                                                                                        7   and Ridenour Hineton, PLLC
                                                                                        8
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                        9                                   DISTRICT OF NEVADA
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10                                           ***
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11   TALI ARIK, M.D., an individual,           )     Case No: 2:19-cv-01908-JAD-NJK
                                                                                                                                      )
                                                                                       12                       Plaintiff,            )     STIPULATION TO VACATE
LIPSON NEILSON P.C.




                                                                                               vs.                                    )     JUDGMENT IN A CIVIL CASE [DKT.
                                                                                       13                                             )     NO. 50] PURSUANT TO FED. R. CIV.
                                                                                            HOWARD MEYERS, ESQ., an individual;       )     P. 60(b)(6)
                                                                                       14
                                                                                            MEYERS LAW, PLLC, an Arizona              )
                                                                                       15   Professional Limited Liability Company;   )           & ORDER
                                                                                            JAMES HIENTON, ESQ., an individual; and )
                                                                                       16   RIDENHOUR HIENTON, PLLC, an Arizona )
                                                                                            Professional Limited Liability Company;   )
                                                                                       17   DOES I-V and ROES VI-X, inclusive;        )
                                                                                                                                      )          ECF Nos. 11, 50, 51
                                                                                       18
                                                                                                                                      )
                                                                                       19                       Defendants.           )
                                                                                            _________________________________         )
                                                                                       20

                                                                                       21         COMES NOW, Plaintiff Tali Arik, M.D. (“Plaintiff”), by and through his counsel of

                                                                                       22   record, Jesse M. Sbaih, Esq. of Jesse Sbaih & Associates, LTD., and Defendants James

                                                                                       23   Hienton, Esq. and Ridenour Hienton, PLLC (“RH Defendants”), by and through their

                                                                                       24   counsel of record, Angela Nakamura Ochoa of Lipson Neilson P.C., hereby stipulate and

                                                                                       25   agree as follows:

                                                                                       26   ///

                                                                                       27   ///

                                                                                       28   ///

                                                                                                                                   Page 1 of 3
                                                                                             Case 2:19-cv-01908-JAD-NJK Document 52
                                                                                                                                 51 Filed 07/20/20
                                                                                                                                          07/17/20 Page 2 of 3
                                                                                                                                                             4


                                                                                        1           WHEREAS, In an effort to avoid further expense and costs associated with

                                                                                        2   conducting discovery and further litigation of the matter, Plaintiff and RH Defendants

                                                                                        3   engaged in settlement discussions on or around June 23, 2020.

                                                                                        4           WHEREAS, RH Defendants served their Offer of Judgment to Plaintiff, to which

                                                                                        5   Plaintiffs accepted on July 8, 2020 [Dkt. No. 49].

                                                                                        6           WHEREAS, the Clerk entered the Judgment in a Civil Case [Dkt. No. 50] on July 9,

                                                                                        7   2020.

                                                                                        8           WHEREAS, the Offer of Judgment specifically stated that in lieu of judgment,

                                                                                        9   Defendants may tender a check of $25,000 within 21 days of acceptance and obtain a
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10   dismissal of the case with prejudice instead.
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11           WHEREAS, the Offer of Judgment was also conditioned on a Motion for Good

                                                                                       12   Faith Determination being granted;
LIPSON NEILSON P.C.




                                                                                       13           WHEREAS, the Plaintiff and RH Defendants are working in good faith to complete

                                                                                       14   the terms of the Offer of Judgment, whereby RH Defendants have tendered the $25,000

                                                                                       15   within the 21 day period;

                                                                                       16           WHEREFORE, based on the foregoing,

                                                                                       17           IT IS HEREBY STIPULATED AND AGREED the Judgment in a Civil Case [Dkt.

                                                                                       18   No. 50] shall be vacated pursuant to FRCP 60(b)(6).

                                                                                       19           Plaintiff and RH Defendants respectfully request the court enter an order approving

                                                                                       20   this stipulation.

                                                                                       21   DATED this 17th day of July, 2020.              DATED this 17th day of July, 2020.
                                                                                       22   LIPSON NEILSON, P.C.                            JESSE SBAIH & ASSOCIATES, LTD.

                                                                                       23         /s/ Angela Ochoa                                /s/ Jesse Sbaih
                                                                                            By: ______________________________              By: ______________________________
                                                                                       24   JOSEPH P. GARIN, ESQ. (#6653)                   JESSE M. SBAIH (#7898)
                                                                                            ANGELA T. NAKAMURA OCHOA (#10164)               INES OLEVIC-SALEH (#11431)
                                                                                       25   9900 Covington Cross Drive, Suite 120
                                                                                            Las Vegas, NV 89144                             The District at Green Valley Ranch
                                                                                       26                                                   170 South Green Valley Pkwy., Suite 280
                                                                                            Attorneys for Defendants James Hienton,         Henderson, NV 89012
                                                                                       27
                                                                                            Esq. and Ridenour Hienton, PLLC
                                                                                                                                            Attorneys for Plaintiff
                                                                                       28

                                                                                                                                     Page 2 of 3
                                                                                             Case 2:19-cv-01908-JAD-NJK Document 52
                                                                                                                                 51 Filed 07/20/20
                                                                                                                                          07/17/20 Page 3 of 3
                                                                                                                                                             4


                                                                                        1

                                                                                        2                                                  ORDER
                                                                                        3            Based on ORDERED.
                                                                                                               the stipulation between plaintiff and Defendants James Hienton, Esq. and
                                                                                                    IT IS SO
                                                                                        4   Ridenour Hienton, PLLC (collectively, “the Hienton Defendants”) [ECF No. 51], which I construe
                                                                                            as a joint motion under Local Rule 7-1(c) because it was signed by fewer than all the parties or their
                                                                                        5   attorneys, and with good cause appearing, ITDated
                                                                                                                                           IS HEREBY                    the Clerk's Judgment
                                                                                                                                                         ORDERED that2020
                                                                                                                                                  _______________,
                                                                                            [ECF No. 50] is VACATED and SET ASIDE. Plaintiff and the Hienton Defendants have until
                                                                                        6   August 3, 2020, to file a joint motion to dismiss.
                                                                                        7
                                                                                                                                       _____________________________________
                                                                                        8      And because the stipulation [ECF No. 50]UNITED
                                                                                                                                        indicatesSTATES     DISTRICT
                                                                                                                                                  that the plaintiff      COURT
                                                                                                                                                                     has settled     JUDGE
                                                                                                                                                                                 its claims
                                                                                            against the Hienton Defendants, IT IS FURTHER ORDERED that the Hienton Defendants'
                                                                                        9   Motion to Dismiss and Alternative Motion to Compel Arbitration [ECF No. 11] is DENIED
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10   without prejudice as moot.
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11

                                                                                       12                                                     _________________________________
LIPSON NEILSON P.C.




                                                                                                                                              U.S. District Judge Jennifer A. Dorsey
                                                                                       13                                                     Dated: July 20, 2020
                                                                                       14

                                                                                       15

                                                                                       16

                                                                                       17

                                                                                       18

                                                                                       19

                                                                                       20

                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28

                                                                                                                                        Page 3 of 3
